Murphy, J., dissents in the following memorandum:
After numerous adjournments and one previously held inquest was set aside, a firm date was fixed for trial. On such date plaintiff was prepared to proceed. But defendants’ counsel requested another adjournment because of the alleged actual engagement of the attorney "familiar with this matter” in certain "hearings in an action * * * presently pending in [a Pennsylvania Federal District Court].” This request was *550denied after the court recited the lengthy history of delay in this case. After opening statements were made by both counsel, and after plaintiff had put on his principal witness, defendants’ counsel again asked for an adjournment. When this application met the same fate as his prior one he walked out of the courtroom, although his appearance at the trial was noted in the judgment thereafter entered. The experienced Trial Justice then proceeded with the trial, carefully cross-examining the witnesses. His decision, in plaintiff’s favor, was for an amount approximately $200,000 less than plaintiff had requested in his complaint. Under the circumstances of this case, particularly defendants’ delaying tactics, plaintiff’s diligent assertion of his rights and the apparent prejudice to plaintiff by any further restraint on his enforcement remedies, the judgment appealed from should be affirmed. Settle order on notice.